This opinion is subject to administrative correction before final disposition.




                                 Before
                     GASTON, STARITA, and HOUTZ
                        Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                    Ralph J.T. CAROLINO
            Boatswain’s Mate Third Class (E-4), U.S. Navy
                             Appellant

                             No. 202000199

                           Decided: 28 April 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Chad C. Temple

 Sentence adjudged 30 June 2020 by a special court-martial convened
 at Naval Base San Diego, California, consisting of a military judge sit-
 ting alone. Sentence in the Entry of Judgment: reduction to E-2, con-
 finement for 35 days, and a bad-conduct discharge.

                          For Appellant:
          Lieutenant Commander Doug Ottenwess, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.
             United States v. Carolino, NMCCA No. 202000199
                            Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2